Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 101 because                                                                                                                                                                                         the claimed invention is directed to an abstract idea without significantly more.
Step 1
The claim(s) recite(s) a physiological status evaluation method
(process)/apparatus(machine).

Step 2A, Prong One
Regarding claims 1,12 and 17, the limitation of “receiving respective signals”,
“identifying based on the respective signals” and “ identifying a subset of the respective signals”,  are processes, as drafted covers performance of the limitations that can be performed by a human using a pen and paper mathematically under the broadest reasonable interpretation standard. For example, receiving respective signals”, “identifying based on the respective signals”, “ identifying a subset of the respective signals encompass nothing more than a user
printing out the electrocardiogram signal on a piece of paper and measure all the
subset signals. If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2) (III). 

Step 2A,Prong Two
This judicial exception is not integrated into a practical application. In particular, claims 1,12
and 17 recites no additional elements that integrate the judicial exception into a practical
application. Thus, the claims are directed to an abstract idea.

Step 2B
Claims 1,12 and 17 does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, no additional element. Therefore, the claims are
not patent eligible. The processor, the plurality of sensors, the plurality of bipolar leads  and the computer readable media storage  of claims 1,12 and 17 are data gathering or pre-solution activity that is routine and conventional as shown in Chang US2005/0043640 ([0039,0068,0120-0121,0162]).

Regarding claims 4-6,18-19, the limitations of “applying a high pass filter to each of the respective signal” further limits how the electrocardiogram signal are measured and used. However, this limitation amounts to no more than mere pre-solution activity of data gathering as set forth above for claims 1,12,17. Further, this pre-solution activity of data gathering applying a high pass filter to each of the respective signal is well-understood, routine, and conventional in the field of ECG technology as shown in Zhang et al US2007/0129639 ([0049,0051])

Regarding claims 2-3,7-8,9-11,13-14,115-16 and 20, the limitations in these claims further limits how the  electrocardiogram signal are measured and used. As such, the claims are not patent eligible for the reason provided above in claims 1,12 and 17.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

(a)    Levin (US4,263,919) discloses a method and apparatus that discriminates between artifact and heartbeat occurrence contained in ECG signals produced by a person. The invention allows the heartbeat to be detected even in the presence of artifact signals contained in the ECG waveforms, produced by movement of the person such as, for example, while exercising(Col.2,lines 16-23).

(b)    Ali US2006/0247501  discloses a system and method for detecting signal artifacts (title).

(c)    Virtanen et al US2007/0135727 discloses detection of artifacts in bioelectric signal (title).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/RD/
Examiner
Art Unit 3792